Citation Nr: 1517647	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction of the Veteran's rating for instability of the left knee from 10 to 0 percent, effective May 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from June 1981 to May 1985, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced a 10 percent rating for left knee instability to 0 percent, effective May 1, 2009. 

In February 2015, the Veteran presented testimony at a travel Board hearing held before the undersigned Veterans Law Judge.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Several additional claims have been raised by the record as shown by a February 2010 duty to assist letter, and a VA Form 21-526 EZ - received in August 2014, but it does not appear that these claims have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a December 2008 rating action, the RO proposed a reduction of the schedular disability rating for instability of the left knee, at that time rated as 10 percent disabling since November 2000. 

2.  In a March 2009 rating decision, the RO reduced the disability rating for service-connected instability of the left knee from 10 to 0 percent, effective May 1, 2009.

3.  The evidence of record does not show that the Veteran's instability of the left knee had sustained improvement.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for instability of the left knee, effective from May 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements were met by the June 2010 notice of proposed reduction.

In this decision, the Board restores the 10 percent disability rating for instability of the left knee, effective from May 1, 2009.  As this represents a complete grant of the benefits sought on this issue, no discussion of VA's duty to notify and assist is necessary for this issue.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with QTC/VA examinations, the reports of which have been associated with the claims file.  

Regarding the February 2015 Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issue on appeal, and solicited testimony from the Veteran relating to his claim.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  Further, given the favorable disposition of the Veteran's claim, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

II.  Reduction of Rating for Left Knee Instability

The provisions of 38 C.F.R. § 3.105(e) (2014) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 to 0 percent for instability of the left knee were properly carried out by the RO.  In December 2008, the RO notified the Veteran of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a March 2009 rating decision, in which the rating for left knee instability was reduced from 10 to 0 percent, effective May 1, 2009.  The RO informed the Veteran of this decision by a letter dated April 27, 2009.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, the rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2014).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a), (b), apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In this case, a reduction in the rating at issue was made effective on May 1, 2009.  The 10 percent evaluation for instability of the left knee had been in effect for more than five years prior to that time.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is required for this disability.  

The Board notes that service connection is separately in effect for degenerative joint disease left knee, assigned a 10 percent rating.  At this point, this appeal does not in any way relate to this disability and no reduction in the rating for this disability has been undertaken.  

Analysis

The original award of service connection for left knee instability was in a March 2002 rating action, at which time the Veteran was assigned an initial 10 percent rating from November 2000 under diagnostic code 5257.  Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a (2014).  The grant was based on findings made upon QTC examination of July 2001 which revealed left knee instability, abnormal movement and weakness, as well as showing positive findings on McMurray's test and positive Drawer's sign.  

In June 2007, the Veteran filed an increased rating claim for his left knee disability.  A QTC examination was conducted in August 2007.  The Veteran reported having symptoms including: weakness, stiffness, swelling, giving way, lack of endurance and locking.  The examiner noted that left knee joint function was additionally limited by the following after repetitive use: pain, fatigue weakness lack of endurance, and pain.  Anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  Medial and lateral collateral ligaments stability test of the left knee was within normal limits.  Medial and lateral meniscus test of the left knee was within normal limits.  

In an October 2007 rating action, the 10 percent rating for left knee instability was continued.  

In October 2008, another QTC examination was conducted.  The Veteran reported having symptoms including: weakness, stiffness, swelling, giving way, lack of endurance and locking.  It was noted that the Veteran was limping, favoring the left knee.  Examination revealed left knee effusion, tenderness and guarding of motion.  Also shown was left knee locking, pain and crepitus.  Anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  Medial and lateral collateral ligaments stability test of the left knee was within normal limits.  Medial and lateral meniscus test of the left knee was within normal limits.  

In a December 2008 rating action, the RO proposed reduction of the 10 percent rating for left knee instability to 0 percent.  It was explained that the prior rating decision of October 2007 found improvement relating to instability of the left knee shown on examination of August 2007.  It was noted that sustained improvement was not shown and another examination was scheduled for October 2008.  The RO stated that on examination of October 2008, left knee ligament testing was within normal limits, as was also shown on the previous examination of August 2007; it was conclude that therefore sustained improvement had been shown.  It was also noted that the October 2008 examination did not show any subluxation.  The Veteran was provided a notice of the proposed reduction in a letter dated December 23, 2008.  

In a March 2009 rating action, the RO reduced the 10 percent rating for left knee instability to 0 percent, effective from May 1, 2009.  It was explained that the results of August 2007 and October 2008 examinations indicated improvement of left knee instability to the point where the criteria for a 10 percent evaluation was no longer met, as the examinations found no subluxation and the stability tests were within normal limits.  The Veteran was provided a notice of the reduction in a letter dated April 27, 2009.  

In March 2010, a QTC examination was conducted.  The Veteran indicated that he experienced left knee giving way and reported that he had lost his job of 13 years due to knee and back disabilities, due to which he could not stand for long periods of time.  The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, or subluxation.  The Veteran was unable to perform stability tests for the left knee because of guarding. 

The Veteran provided testimony at a travel Board hearing held in February 2015.  The Veteran indicated that his left knee manifestations included swelling, pain and giving way.  He stated that he wore heavy duty knee braces which were issued by VA and that his left knee condition had gotten worse, not better over time.  

In the Board's view, the evidence does not satisfactorily show that left knee instability has abated.  In this regard, the Board does acknowledge that examination findings of 2007 and 2008 were negative for evidence of subluxation or ligament instability on testing.  However, in both 2007 and 2008 the Veteran provided lay accounts of left knee symptoms of crepitus and giving way.  In addition, 2008 examination findings included limping, favoring the left knee.  The 2008 examination also revealed evidence of left knee effusion, tenderness, guarding of motion, locking, pain and crepitus; all of which can be indicators of instability and many of which were symptoms not shown on the prior 2007 examination.  Subsequently, there continues to be evidence of left knee instability as shown by the Veteran's use of a heavy knee brace.  Therefore, the Board cannot conclude that sustained improvement in the disability has occurred.  Accordingly, the 10 percent rating for left knee instability is restored effective from May 1, 2009 and the claim is granted.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for instability of the left knee is restored, effective May 1, 2009. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


